—Order, Supreme Court, New York County (Stuart Cohen, J.), entered September 26, 1994, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant’s motion was properly denied. Here, defendant had actual knowledge of the defective bridge condition that caused the decedent’s death by reason of the written report of the Department of Transportation’s inspector that had noted the defect seven days earlier. Actual knowledge of a defect is an exception to the prior written notice requirement and where there is such notice, the 15 day grace period under the "pothole law” (Administrative Code of City of NY § 7-201 [c] [2]) to repair a defective condition does not apply to insulate the defendant for failing to take some other appropriate measures within a reasonable time to prevent injury from the condition (see, Klimek v Town of Ghent, 114 AD2d 614, 615). Concur—Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.